October 21, 2011

Mr. Tynan Buthod
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995
Ms. Susan Lea Hays
Godwin Ronquillo PC
Renaissance Tower
1201 Elm Street, Suite 1700
Dallas, TX 75270-2041

RE:   Case Number:  10-0669
      Court of Appeals Number:  12-08-00340-CV
      Trial Court Number:  87-10441

Style:      H.E. BARNES
      v.
      LEE ROY MATHIS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Janice     |
|   |Staples        |
|   |Ms. Cathy S.   |
|   |Lusk           |